DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-11 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2018-179075 filed on 09/25/2018 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 09/17/2019 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 09/17/2019 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 101
6.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



           Claim 1 is rejected under 35 U.S.C. 101, because the claimed invention directed to abstract idea without significantly more. The claim recites “a first controller that controls access to resources on a network based on authority to use the resources; a first manager that registers and manages users who access the resources via the first controller; a second controller that controls, independently of the first controller, access to the resources on the network based on authority to use the resources; a second manager that registers and manages users who access the resources via the second controller; and an identifier that identifies, in response to second authority to use a resource in the second manager being set for a user, first authority of the user to use the resource in the first manager”.
            The claim limitation of “an identifier that identifies, in response to second authority to use a resource in the second manager being set for a user, first authority of the user to use the resource in the first manager”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. That is, other than reciting “by an identifier” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by an identifier”” language, “identifying” in the context of this claim encompasses the user manually identifying first authority of the user to use the resource in the manager. Similarly, the 
             This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – using controllers and managers to perform both the accessing and registering steps. The identifier in last step is recited at a high-level of generality (i.e., as a generic identifier performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
             The claim includes additional elements that are not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using controllers and managers to perform both the accessing and registering steps 
              However, the independent claims 10-11 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claims 10-11 would be rejected based on same rationale as applied to the independent claim 1.

Allowable Subject Matter
8.          Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 (abstract idea), set forth in this Office action.

9.         The following is an examiner’s statement of reasons for allowance: 
             The claim 1 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “an identifier that identifies, in response to second authority to use a resource in the second manager being set for a user, first authority of the user to use the resource in the first manager”, in combination with all other limitations as claimed.
            The claim 10 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “a display that displays, in response to second authority to use a resource for which access is controlled by a second controller being set for a user, a screen showing authority information related to first authority of the user to use the resource for which access is controlled by a first controller different from the second controller”, in combination with all other limitations as claimed.
             The claim 11 is allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “identifying, in response to second authority to use a resource for which access is controlled by a second controller being set for a user, first authority of the user to use the resource for which access is controlled by a first controller different from the second controller”, in combination with all other limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for /HARIS SABAH/   
/HARIS SABAH/            Examiner, Art Unit 2674